Citation Nr: 0725804	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than of 20 
percent for diabetes mellitus, type II. 

2.  Entitlement to an initial rating greater than 10 percent 
for diabetic neuropathy of the left lower extremity.

3.  Entitlement to an initial rating greater than 10 percent 
for diabetic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1955 to February 1974 with approximately one year 
and one month of prior service and additional duty with the 
Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and August 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 

The case was brought before the Board in March 2006, at which 
time the claims were remanded to allow the agency of original 
jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining recent 
medical treatment records.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

In September 2003 and September 2004 statements, the veteran 
has questioned the combined rating for his service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran's diabetes mellitus, type II, requires oral 
medications and a mildly restricted diet.

2.  The veteran's bilateral diabetic neuropathy is manifested 
by decreased sensation of the feet bilaterally and occasional 
burning sensation around the affected areas with normal range 
of motion.




CONCLUSIONS OF LAW

1.  An initial rating greater than 20 percent for diabetes 
mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.119, Diagnostic Code 7913 (2006).

2.  An initial rating greater than 10 percent for diabetic 
neuropathy of the left lower extremity is not warranted. 
 38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 
8621 (2006).

3.  An initial rating greater than 10 percent for diabetic 
neuropathy of the right lower extremity is not 
warranted. 38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.124a, Diagnostic 
Code 8621 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the claimant in September 2003, October 2003, and March 
2006.  These letters advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The letters told 
him to provide any relevant evidence in his possession, what 
evidence was necessary, to provide or identify any relevant 
evidence, and that it was ultimately his responsibility to 
ensure that VA received any relevant evidence.  Cf. Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claims were granted and disability 
ratings and effective dates assigned in November 2002 and 
August 2003 decisions of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In regard to 
the veteran's diabetes claim, he did receive notice prior to 
the initial rating decision.

In regard to the claims pertaining to bilateral diabetic 
neuropathy, service connection was granted based on VA 
examination findings rather than a formally filed claim.  
Thus, service connection was granted in an August 2003 rating 
decision without a notice letter being sent to the veteran.  
This is not prejudicial, however, for the following reasons.  
The veteran indicated his disagreement with the initial 
ratings of bilateral diabetic neuropathy in a September 2003 
statement.  He was then provided with notice satisfying 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in October 2003, 
and, after the notice was provided the claim was 
readjudicated and a September 2004 Statement of the Case 
(SOC) was issued to the veteran.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
July 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's conditions since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

The veteran alleges his diabetes and diabetic neuropathy of 
the bilateral lower extremities are more severe than the 
initial ratings indicate.

It is noteworthy that this appeal stems from rating decisions 
that granted service connection and assigned initial ratings. 
Accordingly, "staged" ratings may be assigned for these 
issues, if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diabetes Mellitus, Type II

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  A 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  A 100 percent disability rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913. 

Here, the veteran underwent a VA examination in July 2003 
where he was diagnosed with uncontrolled diabetes mellitus, 
type II, requiring oral medications and a mildly restricted 
diet.  The examiner specifically noted the veteran is not on 
any restriction of activities, although he complains of 
becoming easily fatigued.  The examiner also indicated the 
veteran's diabetes has not resulted in hospitalizations or 
problems with ketoacidosis or hypoglycemic reactions and the 
veteran's weight has been stable for many years. 

VA outpatient treatment records and private records show 
intermittent treatment of the veteran's diabetes mellitus 
through the years.  More recent VA outpatient treatment 
records indicate the veteran is non-insulin dependent 
although his diabetes does require oral medications, which 
have been altered in the past to better control his diabetes.  
The medical records are silent as to any restriction of 
activities, hospitalizations or weight fluctuations.

The Board concludes that the medical evidence unequivocally 
supports the veteran's current rating of 20 percent during 
the entire appeal period at issue.  Although his condition 
requires daily oral medications and a restrictive diet, he is 
not insulin dependent and his activities are not limited due 
to his diabetes.  Evaluation of the veteran's condition under 
any other diagnostic code would not warrant a higher rating 
in the absence of symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder. 

Diabetic Neuropathy of the Bilateral Lower Extremities

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  

The veteran received a 10 percent rating for each lower 
extremity under Diagnostic Code 8621, for neuritis.  Neuritis 
is rated under Diagnostic Code 8521, paralysis of the 
external popliteal nerve, by analogy.  Complete paralysis of 
the external popliteal nerve results in foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8521 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8521, for incomplete 
paralysis, as is the case here, DC 8521 provides for a 10 
percent disability rating if the condition is mild.  If the 
condition is considered "moderate", a 20 percent disability 
rating is provided.  If the condition is considered 
"severe", a 30 percent disability rating is provided.  The 
Board observes that the words "mild," "moderate" and "severe" 
as used in the various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence, to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  

Here, the veteran underwent a VA examination in July 2003 
where the examiner diagnosed the veteran with diabetic 
peripheral neuropathy of the bilateral lower extremities 
without vascular insufficiency.  The examiner indicated the 
veteran's complaints of foot discomfort and objectively 
confirmed decreased sensation bilaterally.  Neurological 
tests, however, were within normal limits and the examiner 
found no ulcerations or circulation problems.  The examiner 
also indicated the veteran was able to perform a heel to toe 
walk with no problems or restricted motion.

In support of his claim, the veteran provided a private 
examination report from November 2003.  The private 
podiatrist also diagnosed the veteran with bilateral 
peripheral neuropathy indicating paresthesia type pain 
digital area and some arch involvement bilaterally.  The 
veteran's pain was described as "moderate" and "burning."  
The veteran also complained of numbness coming from the 
middle of his legs, but the examiner concluded it was 
unrelated to his neuropathy.  Other than moderate burning 
pain, the examiner did not indicate any loss of motion or 
weakness associated with the neuropathy. 

It is noteworthy that the veteran's voluminous VA outpatient 
treatment records are silent as to any ongoing complaints, 
treatments or diagnoses of diabetic neuropathy.  It is clear 
from the medical evidence the veteran's bilateral condition 
is mainly manifested by pain and some loss of sensation 
rather than loss of function or limitation of motion of the 
affected areas.  Accordingly, the medical evidence simply 
does not support a finding of a moderate or severe bilateral 
foot condition.

Rather, the preponderance of the medical evidence supports 
ratings of 10 percent for "mild" bilateral feet conditions, 
but not "moderate" conditions.  It is clear that the 
veteran has some loss of sensation and/or "burning" 
sensation with some difficulty walking without discomfort, as 
evidenced both by private treatment records and the VA 
examiner's notes.  However, the veteran still has full range 
of motion of his feet, ankles and toes.  His conditions do 
not prevent use of his feet nor do they cause swelling or 
deformity.  Additionally, the veteran requires no on-going 
treatment for the condition, evidenced by the lack of VA 
outpatient treatment records.  While his neuropathy causes 
discomfort, he has overall full use of his lower extremities.  
Accordingly, initial ratings greater than 10 percent for each 
lower extremity are not warranted.

No higher rating under a different diagnostic code is 
warranted.  The medical evidence suggests the veteran's 
condition affects his feet with some arch involvement 
bilaterally.  Other arguably applicable criteria include 
diagnostic codes 8520 (sciatic nerve), 8522 (musculocutaneous 
nerve), 8523 (anterior tibial nerve), 8524 (internal 
popliteal nerve), and 8525 (posterior tibial nerve).  None of 
those diagnostic codes, however, provide for a rating greater 
than 10 percent for mild incomplete paralysis.

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.  In this case, staged ratings are not 
warranted for any of the issues on appeal because the 
manifestations from the veteran's diabetes and diabetic 
neuropathy have been consistent throughout the time period at 
issue.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the veteran's diabetes 
mellitus, type II, or ratings greater than 10 percent each 
for the veteran's diabetic neuropathy of the bilateral lower 
extremities.


ORDER

Entitlement to an initial rating greater than of 20 percent 
for diabetes mellitus, type II, is denied. 

Entitlement to an initial rating greater than 10 percent for 
diabetic neuropathy of the left lower extremity is denied.

Entitlement to an initial rating greater than 10 percent for 
diabetic neuropathy of the right lower extremity is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


